Case 1:17-cv-00965-LPS-CJB Document 48-2 Filed 04/24/19 Page 1 of 16 PageID #: 611




                     EXHIBIT 2
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 12 of
                                                                  of 616PageID
                                                                         PageID#:#:812
                                                                                    612



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  MEDIGUS LTD.,

               Plaintiff/Counterclaim
               Defendant,
                                             C.A. No. 15-505-LPS-CJB
        v.

  ENDOCHOICE, INC.,

                Defendant/Counterclaimant.




               ENDOCHOICE’S JULY 7, 2016 DISCOVERY LETTER BRIEF

   Dated: July 7, 2016                       FISH & RICHARDSON, P.C.
                                             Susan Morrison Coletti (# 4690)
                                             Martina Tyreus Hufnal (# 4771)
                                             222 Delaware Avenue, 17th Floor
                                             P.O. Box 1114
                                             Wilmington, DE 19899-1114
                                             Tel: (302) 652-5070
                                             hufnal@fr.com; coletti@fr.com

                                             Frank E. Scherkenbach
                                             One Marina Park Drive
                                             Boston, MA 02210-1878
                                             Telephone: (617) 542-5070
                                             scherkenbach@fr.com

                                             Todd G. Miller
                                             12390 El Camino Real
                                             San Diego, CA 92130
                                             Telephone: (858) 678-5070
                                             miller@fr.com

                                             Corrin Drakulich
                                             1180 Peachtree Street, NE, 21st Floor
                                             Atlanta, GA 30309
                                             Telephone: (404) 892-5005
                                             drakulich@fr.com

                                             ATTORNEYS FOR
                                             DEFENDANT/COUNTERCLAIMANT
                                             ENDOCHOICE, INC.
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 23 of
                                                                  of 616PageID
                                                                         PageID#:#:813
                                                                                    613



                                                                               Fish & Richardson P.C.
                                                                               222 Delaware Avenue
                                                                               17th Floor
                                                                               P.O. Box 1114
                                                                               Wilmington, DE 19899-1114

  July 7, 2016                                                                 302 652 5070 main
                                                                               302 652 0607 fax
  BY CM/ECF FILING

  The Honorable Christopher J. Burke
  United States District Court for the District of Delaware
  844 North King Street
  Wilmington, DE 19801-3555

  Re:     Medigus Ltd. v. EndoChoice, Inc.
          C.A. No. 15-505-LPS-CJB

  Dear Judge Burke:

  EndoChoice writes to seek the Court’s assistance with two discovery issues the parties have been
  unable to informally resolve. We address these in turn.

  Medigus Refuses to Provide Responses to Requests for Admission Nos. 12-17 and
  Interrogatory No. 5

  EndoChoice seeks substantive responses to its Request for Admission Nos. 12-17 and Interrogatory
  No. 5. [Exs. 1, 2] The requests for admission ask Medigus to admit whether the post-issuance
  changes made to a single claim limitation in its asserted U.S. Patent No. 6,997,871 (the “’871
  Patent”) changed, enlarged, broadened or expanded the scope of asserted claim 1. Medigus has
  refused to respond to these requests contending, incorrectly, that they “improperly seek[] a legal
  conclusion and as premature discovery of experts.”

  By way of background, seven years after the ’871 patent issued, Medigus obtained a Certificate of
  Correction (“CoC”) of asserted claim 1. Medigus’ filing of the CoC coincided with the successful
  commercial release by EndoChoice of its Fuse® endoscope. The “correction” changed the original
  claim limitation “a single continuous shaft including, a sheath, an articulation section attached to a
  distal end of said sheath and, a distal tip attached to a distal end of said articulation section” to “a
  single continuous shaft including, a sheath, an articulation section attached to a distal end of said
  shaft and, a distal tip attached to a distal end of said articulation section.” [Ex. 3 (’871 Patent) at
  Col. 15, line 1.] The change from “sheath” to “shaft” in this limitation impacts the scope of the
  limitations in claim 1 that include either “shaft” or “sheath”. [See, e.g. Ex. 3 (’871 Patent) at Col.
  14, line 66 (“a single continuous shaft”); id. at Col. 14, line 67 (“a sheath”); id. at Col. 14, line 67-
  Col. 15, line 1 (“an articulation section attached to a distal end of said sheath shaft”); id. at Col. 15,
  line 12 (“said second location located either on a proximal end of said articulation section or on the
  sheath of said endoscope”)].

  The validity of Medigus’ CoC has, from the outset of this case, been a central disputed issue. To
  determine Medigus’ position on the impact of the “correction,” EndoChoice propounded the requests
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 34 of
                                                                  of 616PageID
                                                                         PageID#:#:814
                                                                                    614




  for admission. Medigus’ position on this issue is necessary not only to focus the claim construction
  briefing, but also to direct discovery related to Medigus’ infringement positions and EndoChoice’s
  defenses and counterclaims. While it should be beyond dispute that the scope of the asserted claims
  was changed by the CoC because the words “sheath” and “shaft” refer to different components of the
  claimed endoscope, Medigus refuses to reveal its position. Medigus apparently favors leaving the
  scope of its asserted claims ambiguous for as long as possible, including through the claim
  construction process. That approach exemplifies the “shifting sands” approach to patent litigation
  that the Scheduling Order seeks to preclude.

  With regard to the claim construction process, the briefing schedule provides for simultaneous
  opening and responsive briefing and specifically excludes reply briefs without leave of the Court.
  Without knowing Medigus’ definitive position on the impact of the CoC on the scope of the asserted
  claims, EndoChoice will be left to guess at what that position is in its opening claim construction
  brief due on August 15. If, as expected, Medigus does not provide pre- and post-CoC constructions
  for the impacted terms in its opening brief, the first time they will address the issue is in their
  responsive brief (if then). Consequently, EndoChoice may be deprived of the opportunity to respond
  to whatever position Medigus ultimately decides to take. If, on the other hand, the Court orders
  Medigus to promptly and clearly disclose its position on the impact of the “correction” by providing
  fulsome responses to EndoChoice’s RFAs and interrogatory No. 5, EndoChoice will be able to
  directly address Medigus’ position in its opening claim construction brief so that this central issue
  may be thoroughly briefed and addressed for the Court.

  Beyond the immediacy of the claim construction issue, Medigus’ position on the impact of its CoC
  on the scope of the asserted claims—and the facts underpinning that position—permeate nearly
  every issue in this case, including infringement, invalidity, inequitable conduct, unclean hands, and
  Medigus’ bad faith assertion of the patent in suit. Medigus should not be permitted to avoid the
  issue by denying EndoChoice highly relevant fact discovery to which it is entitled.

  FRCP 36 (a) provides in relevant part, “Scope. A party may serve on any other party a written
  request to admit, for purposes of the pending action only, the truth of any matters within the scope of
  Rule 26(b)(1) relating to: (A) facts, the application of law to fact, or opinions about either.”
  EndoChoice’s requests fit squarely within this permissible subject matter and fulfill the purpose of
  Rule 26, which is to streamline issues and narrow the facts in dispute for trial. In submitting the
  Petition for CoC on June 11, 2013, Medigus’ patent attorney represented to the Patent Office: “This
  proposed amendment does not contain new matter since the proposed amendment requires no new
  language and does not appear to alter the breadth and scope of the claimed invention since it
  appears obvious that the articulation section must be attached to the shaft, and not the sheath.” [Ex. 4
  MedigusDE0000761-762 at 762 (emphasis added)]. EndoChoice’s requests merely ask Medigus to
  embrace or reject the factual representations made to the United States Patent and Trademark Office
  by its own patent attorney in requesting the “correction.” While it is true that Medigus’ responses to
  these requests may have an impact on claim construction, infringement, invalidity of the asserted
  claims, invalidity of the CoC, inequitable conduct, unclean hands, and EndoChoice’s bad faith patent
  assertion counterclaim, the requests themselves are not seeking expert opinion, claim construction,
  or pure legal conclusions as Medigus contends.




                                                                                                             2
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 45 of
                                                                  of 616PageID
                                                                         PageID#:#:815
                                                                                    615




  To the extent the Court accepts Medigus’ position that EndoChoice’s requests rely on claim
  construction, legal conclusions, or expert opinions, the inquiry should not end there. “Markman
  should not be used as an excuse to evade the responsibility to fully and fairly respond to requests for
  admission, using qualifications as necessary, rather than seeking ‘to evade disclosure by quibbling
  and objection.’” Keithley v. The Home Store.com, Inc., 2008 WL 2024977, at *3 (N.D. Cal. May 8,
  2008) (quoting Marchaud v. Mercy Medical Center, 22 F.3d 933, 938 (9th Cir. 1994)). Instead,
  because Medigus has now taken a position on the meaning of the claim limitation “sheath” (a “rigid,
  semi-rigid or flexible outer covering”) and presumably has a corresponding position on the meaning
  of the claim limitation “shaft,” Medigus should be ordered to respond promptly to EndoChoice’s
  requests for admission based on those positions. [Ex. 5 (July 1, 2016 letter re claim limitations)]

  Finally, and for the same reasons, Medigus should be ordered to provide a fulsome response to
  EndoChoice’s interrogatory No. 5, which seeks an explanation of the facts underlying the filing of
  the CoC, including how the correction made to claim 1 did not alter the breadth and scope of the
  claimed invention. [Ex. 6 (Medigus Response to EndoChoice’s First Set of Interrogatories)].

  Medigus Refuses to Provide Responses to Interrogatories Nos. 8-16

  The second dispute involves Medigus’ refusal to provide substantive responses to EndoChoice’s
  interrogatory Nos. 8-16. EndoChoice propounded interrogatory Nos. 1-15 to Medigus on January
  25, 2016. [Ex. 2] On February 29, Medigus objected to interrogatory Nos. 1-5 on the ground that
  they contained multiple discrete subparts, provided cursory responses to interrogatories 1-71 and
  refused to provide any responses to interrogatories 8-15 on the ground that they “exceed[] the
  maximum number of interrogatories permitted under Fed. R. Civ. P. 33 and the Scheduling Order of
  the Court.” [Ex. 6] Ironically, on the same day that it responded and objected to EndoChoice’s
  interrogatories, Medigus served its own first set of interrogatories, each of which contained the same
  type of inquiry that Medigus objected to as discrete subparts when propounded by EndoChoice. [Ex.
  7] EndoChoice, nonetheless, provided a fulsome response to Medigus’ interrogatories to properly
  comply with its discovery obligations. [Ex. 8] EndoChoice propounded an additional interrogatory
  No. 16 on February 26. On March 30, Medigus refused to provide a response, again contending that
  EndoChoice had exceeded the maximum number of interrogatories under Rule 33. [Ex. 9]

  In an effort to avoid becoming mired in a dispute that would further delay discovery, EndoChoice
  served Medigus with revised interrogatories that were identical to its original interrogatories but
  deleted the portions that Medigus alleged to be discrete subparts. [Exs. 10, 11.] A comparison of
  the original and revised interrogatories is provided in Appendix A. To further address Medigus’
  complaints, EndoChoice split two of its original interrogatories into separate interrogatories (original
  interrogatory No. 2 became revised interrogatories Nos. 2-3, and original interrogatory No. 16
  became revised interrogatory nos. 17-19) (denoted with blue and green text in Appendix A). Despite
  these efforts, Medigus still refused to respond to EndoChoice’s interrogatories. In fact, Medigus

  1
   While EndoChoice believes Medigus’ responses to interrogatory nos. 1-7 are deficient and that
  such deficiencies may ultimately need to be addressed by the Court, those deficiencies (with the
  exception of interrogatory No. 5, which is addressed in the first section of this letter) are being
  addressed through the meet and confer process and are not yet ripe for the Court’s consideration.



                                                                                                             3
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 56 of
                                                                  of 616PageID
                                                                         PageID#:#:816
                                                                                    616




  took the position that EndoChoice’s revised interrogatories should be counted in addition to, rather
  than replacements of, its original interrogatories. [Exs. 12, 13.]

  Parties should, and frequently do, modify interrogatories to informally resolve disputes over breadth,
  precision, and use of subparts. Medigus appears to acknowledges as much in its own interrogatories,
  which instruct that “[f]or any interrogatory to which EndoChoice intends to object in whole or in
  part as overbroad, vague or unduly burdensome, EndoChoice is directed to have a meet and confer
  session prior to stating such objections in an effort to give Medigus an opportunity to clarify or
  narrow the interrogatory and obtain a substantive response without a need for court intervention.”
  [Ex. 7 at p. 4] EndoChoice had hoped its approach would avoid the need for the Court to engage in
  a dispute over subparts. Unfortunately, that effort failed.

  In assessing whether participial phrases of an interrogatory are “discrete subparts,” courts have
  instructed against taking a draconian approach and have “instead attempted to formulate more
  conceptual approaches, asking whether one question is subsumed and related to another or whether
  each question can stand alone and be answered irrespective of the answer to the others.” Banks v.
  Office of the Senate Sergeant-at-Arms, 222 F.R.D. 7, 10 (D.D.C. 2004) (citing Kendall v. GES
  Exposition Services, 174 F.R.D. 684 (D. Nev. 1997)). Even the case law Medigus identified to
  EndoChoice in support of its position explains that “[d]etermining whether an interrogatory counts
  as a separate question requires a pragmatic approach.” Waterbury v. Scribner, 2008 WL 2018432, at
  *2 (E.D. Cal. May 8, 2008). Subparts requesting annual tallies of events and details about those
  events over multiple years, for example, have been found to constitute a single interrogatory where
  such subparts are “logically and factually subsumed within and necessarily related to the primary
  question.” Thomas v. Yates, 2009 WL 3273280, at *2-3 (E.D. Cal. Oct. 9, 2009) (counting
  interrogatory 2, which contained subparts (a)(i) through (a)(iii), as a single interrogatory because
  “the answer to the first portion of Interrogatory No. 2 is simply the sum of the answers to each of the
  inquiries contained in subpart (a).”).

  Attached Appendix A shows that what Medigus contends are discrete interrogatory subparts are
  actually subsidiary to the primary call of the interrogatory and provide only exemplary aspects of a
  fulsome response. For example, Interrogatory Nos. 1 and 3 seek a description of Medigus’
  development efforts. The participial parts ask when development started and when the invention
  was made, tested, and used. These are not discrete subparts; they are simply guidance as to the
  categories of information EndoChoice is seeking through the primary call of the interrogatory. See
  New Park Ent. LLC v. Elec. Factory Concerts, Inc., 2000 WL62315 at *4 (E.D. Pa 2000) (“The
  court does not view subsidiary instructions to the interrogatories as propounding additional
  interrogatories, but merely specifying to the defendants the type of information plaintiff is eliciting
  in the interrogatories. Defendants’ Rule 33(a) objection is therefore overruled.”).

  Accordingly, EndoChoice respectfully requests that the Court order Medigus to promptly answer
  EndoChoice’s original interrogatory Nos. 8-16. Alternatively, EndoChoice requests that Medigus be
  ordered to answer revised interrogatory Nos. 9-19, which are substantively identical to original
  interrogatory nos. 8-16 but exclude the participial phrases that provide guidance as to the types of
  information being elicited in the primary call of the interrogatory.




                                                                                                            4
Case
 Case1:17-cv-00965-LPS-CJB
       1:15-cv-00505-LPS-CJB Document
                              Document48-2 Filed 07/07/16
                                       67 Filed  04/24/19 Page
                                                          Page 67 of
                                                                  of 616PageID
                                                                         PageID#:#:817
                                                                                    617




  Respectfully Submitted,

  /s/ Susan Morrison Coletti

  Susan Morrison Coletti (# 4690)

  SMC/bar

  cc:    Clerk of Court
         All Counsel of Record – by electronic email




                                                                                          5
                 Case
                 Case1:17-cv-00965-LPS-CJB
                      1:15-cv-00505-LPS-CJB Document
                                            Document48-2
                                                     67-1 Filed
                                                          Filed04/24/19
                                                                07/07/16 Page
                                                                         Page81of
                                                                                of16 PageID#:
                                                                                   9 PageID #:818
                                                                                              618

                               Appendix A. Comparison of EndoChoice Original Interrogatory Nos. 1-16
                                               to Revised Interrogatory Nos. 1-19


                   ORIGINAL                                              REVISED                                  SUBSTANTIVE COMPONENT OF
                                                                                                               MEDIGUS RESPONSE TO ORIGINAL
1. Describe in detail the development efforts that   1. Describe in detail the development efforts that   (a) Medigus will produce relevant, non-privileged
Relate to the Alleged Medigus Inventions,            Relate to the Alleged Medigus Inventions.            documents responsive to this interrogatory
Including: (a) the date on which each Alleged                                                             pursuant Federal Rule of Civil Procedure 33(d).
                                                                                                          (b) No commercially-released product
Medigus Invention was first described in writing;
                                                                                                          manufactured by Medigus embodies any claim of
(b) the date on which each Alleged Medigus                                                                the ‘871 Patent, but Medigus is still investigating
Invention was first manufactured; (c) the date on                                                         non-commercial products.
which each Alleged Medigus Invention was first                                                            (c) No commercially-released product made by
tested; and (d) the date on which each Alleged                                                            Medigus that embodies any claim of the ‘871
Medigus Invention was first used to perform a                                                             Patent has been tested by Medigus, but Medigus
medical procedure in: (1) an animal, (2) a human                                                          is still investigating noncommercial
                                                                                                          products.
cadaver, and (3) a live human patient.
                                                                                                          (d) No commercially-released product made by
                                                                                                          Medigus that embodies any claim of the ‘871
                                                                                                          Patent has been used by Medigus to perform a
                                                                                                          medical procedure on an animal, a human
                                                                                                          cadaver, or a live human patient, but Medigus is
                                                                                                          still investigating noncommercial products.
                  Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                             Document48-2
                                                      67-1 Filed
                                                           Filed04/24/19
                                                                 07/07/16 Page
                                                                          Page92of
                                                                                 of16 PageID#:
                                                                                    9 PageID #:819
                                                                                               619

                                          Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                      to Revised Interrogatory Nos. 1-19

2. Identify all Alleged Medigus Embodying           2.   2. Identify all Alleged Medigus Embodying             (i) No commercially-released product made by
Products (by product name, project name, internal        Products (by product name, project name, internal     Medigus embodies any claim of the ‘871 Patent.
code name, model designation, product number,            code name, model designation, product number,         (ii) No commercially-released product made by
                                                                                                               Medigus embodies any claim of the ‘871 Patent.
part number, trademark or trade name, and any            part number, trademark or trade name, and any
                                                                                                               (iii) No commercially-released product made by
other unique designation or identifier), and for each    other unique designation or identifier).              Medigus embodies any claim of the ‘871 Patent.
such Alleged Medigus Embodying Product: (i) state   3.                                                         (iv) No commercially-released product made by
which claim(s) of the ’871 Patent is embodied by         3. For each Alleged Medigus Embodying Product         Medigus embodies any claim of the ‘871 Patent.
each such product; (ii) explain, using a claim chart     identified in the response to Revised Interrogatory
or equivalently detailed method, specifically how        No. 2, state which claim(s) of the ’871 Patent is
each such product meets each limitation of each          embodied by each such product and explain, using
claim; (iii) identify the person or persons most         a claim chart or equivalently detailed method,
knowledgeable about the structure and function of        specifically how each such product meets each
each such product; and (iv) state the date when          limitation of each claim.
Medigus first began making, using, selling, and/or
offering for sale of each such product.

3. Describe in detail the development efforts that       4. Describe in detail the development efforts that    (a) No commercially-released product made by
Relate to any and all Alleged Medigus Embodying          Relate to any and all Alleged Medigus Embodying       Medigus embodies any claim of the ‘871 Patent.
Products, Including: (a) the date on which each          Products.                                             (b) No commercially-released product made by
                                                                                                               Medigus embodies any claim of the ‘871 Patent.
Alleged Medigus Embodying Product was first
                                                                                                               (c) No commercially-released product made by
described in writing; (b) the date on which each                                                               Medigus embodies any claim of the ‘871 Patent.
Alleged Medigus Embodying Product was first                                                                    (d) No commercially-released product made by
manufactured; (c) the date on which each Alleged                                                               Medigus embodies any claim of the ‘871 Patent.
Medigus Embodying Product was first tested; and
(d) the date on which each Alleged Medigus
Embodying Productwas first used to perform a
medical procedure in: (1) an animal, (2) a human
cadaver, and (3) alive human patient.

4. For each claim of the ’871 Patent that Medigus        5. For each claim of the ’871 Patent that Medigus     (i) Medigus will produce relevant, non-privileged
contends is infringed by an Accused EndoChoice           contends is infringed by an Accused EndoChoice        documents responsive to this interrogatory
Product, describe the efforts and acts by those          Product, describe the efforts and acts by those       pursuant Federal Rule of Civil Procedure 33(d).
                                                                                                               (ii) The claims of the ‘871 patent were invented
involved to conceive of, reduce to practice, and         involved to conceive of, reduce to practice, and
                                                                                                               by the named inventors. Medigus does not
diligently reduce to practice each claim, Including:     diligently reduce to practice each claim.             currently have further information responsive to
                 Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                              Document48-2
                                                       67-1 Filed
                                                             Filed04/24/19
                                                                   07/07/16 Page
                                                                             Page10
                                                                                  3 of
                                                                                    of 16 PageID#:#:820
                                                                                       9 PageID      620

                                          Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                      to Revised Interrogatory Nos. 1-19

(i) stating the dates of conception and reduction to                                                       this subpart of this interrogatory. However,
practice for each claim; (ii) identifying each person                                                      Medgius’ investigation is still ongoing, and
who conceived of each claim; (iii) identifying each                                                        Medigus will supplement if responsive
                                                                                                           information and/or documents are located.
person who actually (as opposed to constructively)
                                                                                                           (iii) Medigus is still investigating whether the
reduced each claim to practice; and (iv) identifying                                                       ‘871 Patent was actually reduced to practice prior
all Documents that evidence the alleged                                                                    to its constructive reduction to practice. If actual
conception, reduction to practice, and diligence in                                                        reduction to practice occurred prior its
reducing to practice each claim.                                                                           constructive reduction to practice, Medigus will
                                                                                                           produce relevant, non-privileged documents
                                                                                                           responsive to this interrogatory pursuant Federal
                                                                                                           Rule of Civil Procedure 33(d).
                                                                                                           (iv) Medigus will produce relevant, non-
                                                                                                           privileged documents responsive to this
                                                                                                           interrogatory pursuant to Federal Rule of Civil
                                                                                                           Procedure 33(d).
5. Explain in detail the facts and circumstances        6. Explain in detail the facts and circumstances   (i) Elazar Sonnenschein discovered the error upon
surrounding Medigus’ Petition for Certificate of        surrounding Medigus’ Petition for Certificate of   review of the claims of his patent on or around
Correction, Including (i) when and how Medigus          Correction.                                        June 2013.
                                                                                                           (ii)
came to believe “that the examiner at the USPTO
                                                                                                           (a) The error was not discovered in 2005 because
and the Applicant made a mutual clerical error by                                                          the event described in subpart (i) had yet to occur.
not amending ‘distal end of said sheath’ to --distal                                                       (b) The error was not discovered in 2006 because
end of said shaft-- when it added ‘a single                                                                the event described in subpart (i) had yet to occur.
continuous shaft including’ phrase to claim 1 to                                                           (c) The error was not discovered in 2007 because
obtain the allowance [of the ’871 Patent]”; (ii) why                                                       the event described in subpart (i) had yet to occur.
Medigus did not recognize the supposed mutual                                                              (d) The error was not discovered in 2008 because
                                                                                                           the event described in subpart (i) had yet to occur.
clerical error (identified in the Petition for
                                                                                                           (e) The error was not discovered in 2009 because
Certificate of Correction filed for the ’871 Patent)                                                       the event described in subpart (i) had yet to occur.
at any time in:                                                                                            (f) The error was not discovered in 2010 because
     a. 2005                                                                                               the event described in subpart (i) had yet to occur.
     b. 2006                                                                                               (g) The error was not discovered in 2011 because
     c. 2007                                                                                               the event described in subpart (i) had yet to occur.
     d. 2008                                                                                               (h) The error was not discovered in 2012 because
                                                                                                           the event described in subpart (i) had yet to occur.
     e. 2009
                                                                                                            (iii) Medigus objects to subpart (iii) as premature
     f. 2010                                                                                               insofar as it seeks Medigus’ claim construction of
     g. 2011
                 Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                              Document48-2
                                                       67-1 Filed
                                                             Filed04/24/19
                                                                   07/07/16 Page
                                                                             Page11
                                                                                  4 of
                                                                                    of 16 PageID#:#:821
                                                                                       9 PageID      621

                                         Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                     to Revised Interrogatory Nos. 1-19

      h. 2012;                                                                                               the ‘871 Patent and calling for legal conclusions
(iii) how the supposed mutual clerical error                                                                 and expert testimony.
(identified in the Petition for Certificate of                                                               (iv) Medigus objects to subpart (iv) as premature
                                                                                                             insofar as it seeks Medigus’ claim construction of
Correction filed for the ’871 Patent) is confirmed
                                                                                                             the ‘871 Patent and calling for legal conclusions
when the specification of the ’871 Patent is                                                                 and expert testimony.
evaluated; (iv) how the correction made to claim 1                                                           (v) Kevin McCarthy, Kfir Luzzatto and Elazar
of the ’871 Patent does not alter the breadth and                                                            Sonnenschien may have participated in the
scope of the claimed invention; and (v) the identity                                                         prosecution of the certificate of correction for the
of each person who participated in any significant                                                           ‘871 Patent.
way (e.g., providing technical input, reviewing or
commenting on communications to or from the
USPTO, preparing and filing papers in the USPTO)
in the preparation and/or prosecution of the Petition
for Certificate of Correction filed for the ’871
Patent

6. For each claim of the ’871 Patent that Medigus       7. For each claim of the ’871 Patent that Medigus    Medigus incorporates by reference Plaintiff and
contends is infringed by an Accused EndoChoice          contends is infringed by an Accused EndoChoice       Counterclaim-Defendants’ Initial Disclosures
Product, describe the factual and legal bases to        Product, describe the factual and legal bases to     Under Section 4(c) of the Delaware Default
                                                                                                             Standard for Discovery, served February
support such contention, Including (a) identifying      support such contention, Including (a) identifying
                                                                                                             25, 2016.
each claim of the ’871 Patent that Medigus              each claim of the ’871 Patent that Medigus
contends EndoChoice has infringed, indicating           contends EndoChoice has infringed, indicating
whether the purported infringement is direct,           whether the purported infringement is direct,
induced or contributory; (b) stating whether            induced or contributory; (b) stating whether
Medigus contends the identified claims are              Medigus contends the identified claims are
infringed literally or under the doctrine of            infringed literally or under the doctrine of
equivalents and describe the factual and legal bases    equivalents and describe the factual and legal
for such contention; (c) providing a claim chart that   bases for such contention; (c) providing a claim
compares each Accused EndoChoice Product to             chart that compares each Accused EndoChoice
each and every limitation of each allegedly             Product to each and every limitation of each
infringed claim and providing Medigus’ proposed         allegedly infringed claim and providing Medigus’
construction for each limitation Medigus contends       proposed construction for each limitation Medigus
should not be afforded its plain meaning; and (d)       contends should not be afforded its plain meaning;
identifying any Document that Medigus contends          and (d) identifying any Document that Medigus
                 Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                              Document48-2
                                                       67-1 Filed
                                                             Filed04/24/19
                                                                   07/07/16 Page
                                                                             Page12
                                                                                  5 of
                                                                                    of 16 PageID#:#:822
                                                                                       9 PageID      622

                                         Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                     to Revised Interrogatory Nos. 1-19

supports any contentions described in its answer to    contends supports any contentions described in its
this Interrogatory.                                    answer to this Interrogatory.

7. Describe the legal and factual bases for            8. Describe the legal and factual bases for          EndoChoice and its officers had specific
Medigus’ contention that EndoChoice has willfully      Medigus’ contention that EndoChoice has              knowledge about the ‘871 Patent and
infringed the ’871 Patent, Including identifying all   willfully infringed the ’871 Patent.                 EndoChoice’s infringement thereof for years prior
                                                                                                            to the Present Litigation, and despite the
Documents and facts that Medigus contends
                                                                                                            objectively high likelihood EndoChoice’s product
supports its contention and identifying the three                                                           would infringe the ‘871 Patent, EndoChoice
individuals most knowledgeable about such                                                                   proceeded to make, use, sell, and offer for sale its
contentions.                                                                                                infringing FUSE product in the United States.
                                                                                                            Mr. Elazar Sonnenschein orally communicated to
                                                                                                            EndoChoice employees that they infringed the
                                                                                                            patent and written correspondence was provided
                                                                                                            to EndoChoice advising them of their
                                                                                                            infringement. At least Ari Levy of EndoChoice
                                                                                                            was directly informed of EndoChoice’s
                                                                                                            infringement by Mr. Elazar Sonnenschein before
                                                                                                            the year 2013. At least Douglas Ladd and
                                                                                                            Yoram Ashery of EndoChoice were directly
                                                                                                            informed of EndoChoice’s infringement by Mr.
                                                                                                            Elazar Sonnenschein during the years 2013 and/or
                                                                                                            2014. Additionally, EndoChoice personnel
                                                                                                            and officers were informed of EndoChoice’s
                                                                                                            infringement during DDW 2013 and the 2014 JP
                                                                                                            Morgan Annual Healthcare Conference.
                                                                                                            Furthermore, EndoChoice had actual notice of the
                                                                                                            ‘871 Patent prior to the filing of the Complaint as
                                                                                                            detailed in the Complaint. Medigus will produce
                                                                                                            relevant, non-privileged documents responsive to
                                                                                                            this interrogatory pursuant Federal Rule of
                                                                                                            Civil Procedure 33(d).
8. Describe in detail any joint development or         9. Describe in detail any joint development or       None.
other collaborative efforts between Medigus            other collaborative efforts between Medigus
(Including by any Medigus employee, agent,             (Including by any Medigus employee, agent,
consultant or representative) and Peer Medical Ltd.    consultant or representative) and Peer Medical
(Including by any Peer Medical employee, agent,        Ltd. (Including by any Peer Medical employee,
consultant or representative) Relating to any
                Case
                 Case1:17-cv-00965-LPS-CJB
                      1:15-cv-00505-LPS-CJB Document
                                             Document48-2
                                                      67-1 Filed
                                                            Filed04/24/19
                                                                  07/07/16 Page
                                                                            Page13
                                                                                 6 of
                                                                                   of 16 PageID#:#:823
                                                                                      9 PageID      623

                                        Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                    to Revised Interrogatory Nos. 1-19

endoscopy product and identify all Documents           agent, consultant or representative) Relating to any
Relating to such efforts.                              endoscopy product.

9. Describe in detail when and how Medigus first:      10. Describe in detail when and how Medigus first      None.
(1) became aware of each Accused EndoChoice            became aware of each Accused EndoChoice
Product and (2) concluded that each Accused            Product and concluded that each Accused
EndoChoice Product infringed a claim of the ’871       EndoChoice Product infringed a claim of the ’871
Patent, Including identifying all Documents            Patent.
Relating to such facts and identifying the three
individuals most knowledgeable about such facts.

10. For each asserted claim of the ’871 Patent,        11. For each asserted claim of the ’871 Patent,        None.
identify and explain each and every advantage of       identify and explain each and every advantage of
the claimed endoscope over endoscopes described        the claimed endoscope over endoscopes described
by the Prior Art and each and every problem            by the Prior Art and each and every problem
Medigus contends is solved by the claimed              Medigus contends is solved by the claimed
endoscope.                                             endoscope.

11. Describe in detail Medigus’ corporate structure,   12. Describe in detail Medigus’ corporate              None.
Including identifying the relationship between         structure.
Medigus and each of its predecessors, subsidiaries,
successors, parents, assigns and affiliates,
identifying the officers, directors, board members
of each, and describing the ownership interest of
Medigus in each.

12. Describe in detail any secondary consideration     13. Describe in detail any and all secondary           None.
of non-obviousness Medigus contends exists for         consideration of non-obviousness Medigus
each asserted claim of the ’871 Patent, Including:     contends exists for each asserted claim of the ’871
(i) any long felt but unresolved need for the          Patent.
claimed invention, Including who felt the need and
when; (ii) any failure of another to develop the
claimed invention, Including who attempted but
failed to develop the invention and when; (iii) any
                 Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                              Document48-2
                                                       67-1 Filed
                                                             Filed04/24/19
                                                                   07/07/16 Page
                                                                             Page14
                                                                                  7 of
                                                                                    of 16 PageID#:#:824
                                                                                       9 PageID      624

                                           Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                       to Revised Interrogatory Nos. 1-19

commercial success attributable to the claimed
invention, Including any licenses to the patent; (iv)
any evidence of copying of the claimed invention,
Including all persons having knowledge of the
alleged copying; (v) whether the claimed invention
received any awards or praise in the industry; (vi)
any evidence of teaching away from the claimed
invention by others; and (vii) any other secondary
considerations of non-obviousness on which
Medigus intends to rely, and identify all Documents
that Medigus contends support its contention and
identify the three individuals most knowledgeable
about such contentions.

13. State whether Medigus is seeking a reasonable       14. State whether Medigus is seeking a reasonable    None.
royalty, lost profits, or both from EndoChoice for      royalty, lost profits, or both from EndoChoice for
the alleged infringement of the asserted claims of      the alleged infringement of the asserted claims of
the ’871 Patent and provide a detailed explanation      the ’871 Patent and provide a detailed explanation
of the basis for all damages and other monetary         of the basis for all damages and other monetary
remedies that Medigus is seeking in the Present         remedies that Medigus is seeking in the Present
Litigation, Including (1) the royalty rate and base     Litigation.
that Medigus contends is applicable for
EndoChoice’s alleged use of the ’871 Patent and
the factual and legal bases for such contentions; and
(2) if Medigus alleges lost profits, the amount of
such lost profits, the legal and factual bases
therefore, Including the profits per unit, costs per
unit, allocation of fixed costs compared to variable
costs per unit, allocation of overhead, and whether
You contend that any other products’ sales are
convoyed with Medigus’ products.

14. Identify all licenses, offers to license, and       15. Describe in detail all licenses, offers to       None.
requests to license any Medigus endoscopy               license, and requests to license any Medigus
                 Case
                  Case1:17-cv-00965-LPS-CJB
                       1:15-cv-00505-LPS-CJB Document
                                              Document48-2
                                                       67-1 Filed
                                                             Filed04/24/19
                                                                   07/07/16 Page
                                                                             Page15
                                                                                  8 of
                                                                                    of 16 PageID#:#:825
                                                                                       9 PageID      625

                                           Appendix A. Comparison of Original Interrogatory Nos. 1-16
                                                       to Revised Interrogatory Nos. 1-19

product, the date of the offer or request to license,    endoscopy product including the date of the offer
whether the offer or request was accepted or             or request to license, whether the offer or request
rejected, the date of execution of the license, the      was accepted or rejected, the date of execution of
terms of the license, and the amount of any              the license, the terms of the license, and the
royalties or other payments offered, requested           amount of any royalties or other payments offered,
and/or agreed upon in connection with any                requested and/or agreed upon in connection with
licensing negotiation and/or agreement.                  any licensing negotiation and/or agreement.

15. Identify all Persons who have invested more          16. Identify all Persons who have invested more          None.
than $100,000 in Medigus or who currently own            than $100,000 in Medigus or who currently own
more than 1% of Medigus’ outstanding common              more than 1% of Medigus’ outstanding common
stock.                                                   stock.

16. For each product, project, or prototype that         17. For each product, project, or prototype that         None.
Medigus has developed since 2000 that is intended        Medigus has developed since 2000 that is intended
for use or used by physicians in the diagnosis or        for use or used by physicians in the diagnosis or
treatment of any gastro-intestinal conditions,           treatment of any gastro-intestinal conditions,
Including inspection of the gastro-intestinal tract,     Including inspection of the gastro-intestinal tract,
detection of polyps, diagnosis and/or treatment of       detection of polyps, diagnosis and/or treatment of
GERD, or use in gastric surgery: (a) provide all         GERD, or use in gastric surgery, provide all
names, model numbers and internal names or codes         names, model numbers and internal names or
used to identify the product, project, or prototype;     codes used to identify the product, project, or
(b) identify all substantive changes made to each        prototype.
such product, project or prototype from the time it
was first developed until the latter of the present or   18. For each product, project, or prototype
the time it was discontinued; (c) identify any           identified in response to Revised Interrogatory No.
patents that cover any version of each such product,     17, identify all substantive changes made to each
project, or prototype; (d) identify any such product,    such product, project or prototype from the time it
project, or prototype that was marked with the ’871      was first developed until the latter of the present or
Patent number, and (e) identify all Documents            the time it was discontinued.
Relating to Your response to this interrogatory.
                                                         19. For each product, project, or prototype
                                                         identified in response to Revised Interrogatory No.
                                                         17, identify any patents that cover any version of
Case
 Case1:17-cv-00965-LPS-CJB
      1:15-cv-00505-LPS-CJB Document
                             Document48-2
                                      67-1 Filed
                                            Filed04/24/19
                                                  07/07/16 Page
                                                            Page16
                                                                 9 of
                                                                   of 16 PageID#:#:826
                                                                      9 PageID      626

                Appendix A. Comparison of Original Interrogatory Nos. 1-16
                            to Revised Interrogatory Nos. 1-19

                          each such product, project, or prototype and
                          indicate whether each product, project, or
                          prototype was marked with the ’871 Patent
                          number.
